UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7316



EMMETT BARKLEY,

                                              Plaintiff - Appellant,

          versus


SERGEANT PIERCE; CORRECTIONAL OFFICER SHANK;
DAN DEVAROE, Correctional Officer II,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-01974-JFM)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmett Barkley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Emmett   Barkley   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.    Accordingly, we dismiss the appeal for

the reasons stated by the district court.      Barkley v. Pierce, No.

1:07-cv-01974-JFM (D. Md., Aug. 21, 2007). We further deny as moot

Barkley’s motion for expedited adjudication of this appeal.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             DISMISSED




                                - 2 -